Case 5:17-cv-00063-NKM-JCH Document 175 Filed 03/13/20 Page 1 of 1 Pageid#: 5384

                                                                                                  3/13/20

                                  UNITED STATES DISTRICT COURT                                  ,%PUTPO
                                  WESTERN DISTRICT OF VIRGINIA
                                         HARRISONBURG DIVISION

    TERRY A. RIGGLEMAN,
                                                         CASE NO. 5:17-cv-00063
                                        Plaintiff,

                             v.                           ORDER

    HAROLD CLARKE, et al.,
                                                          JUDGE NORMAN K. MOON
                                       Defendants.


            This matter is before the Court on its own motion. The Court is in receipt of the Joint Status

  Report filed March 12, 2020, Dkt. 174, which advises the Court that Plaintiff first began treatment

  for his chronic Hepatitis C on January 16, 2020, and that his treatment has been proceeding. The

  parties also advise the Court that Plaintiff “is no longer seeking a preliminary injunction against

  Defendants at this time.” Dkt. 174.

            Finding it just and proper to do so, this Court hereby ORDERS the parties to submit a joint

  status report every sixty (60) days until further Order of the Court, which status report shall advise

  the Court on the progress of Plaintiff’s treatment, and any other matters concerning this action

  about which the parties may seek to advise the Court.

            It is so ORDERED.

            The Clerk of the Court is directed to send a certified copy of this Order to all counsel of

  record.

            Entered this 13th      day of March, 2020.
